Citation Nr: 0941093	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  03-36 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder or disorders due to an undiagnosed illness.

2.  Entitlement to service connection for a right knee 
disorder due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1979 to 
September 1985, and from December 1985 to May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This matter was before the Board of Veterans' Appeals (Board) 
in September 2006, at which time the issues of service 
connection for gastrointestinal disorders and a right knee 
disorder were remanded to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California, through the 
VA's Appeals Management Center (AMC) in Washington, DC.  The 
purposes of such remand were to afford the Veteran additional 
VA medical examinations and to permit the AMC to re-
adjudicate the issues on appeal.  However, at that time, the 
Veteran failed to appear for the requested examinations.  As 
such, no evidence other than that previously considered by 
the RO was received at that time, and following the AMC's 
issuance of a Supplemental Statement of the Case in August 
2007, the case was returned to the Board for further review.  
In January 2008, the Board denied the Veteran's claims for 
service connection for a gastrointestinal disorder and a 
right knee disorder on a direct incurrence basis.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In January 2008, the Board also remanded the issues of 
entitlement to service connection for gastrointestinal and 
right knee disorders as due to undiagnosed illness, 
requesting the AMC to: ensure compliance with all 
notification action required by 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002 & Supp. 2009); attempt to obtain any pertinent 
records of VA medical treatment, not already of record, which 
were compiled since September 2004 at VA facilities; and 
arrange for the Veteran to undergo a VA Gulf Registry 
examination, in order to provide a competent opinion as to 
whether the Veteran exhibited objective indications of 
chronic disability of the right knee resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms, such as right knee muscle or joint pain, 
and/or objective indications of a gastrointestinal illness by 
history, physical examination, and laboratory tests, which 
could not be attributed to any known clinical diagnosis.  
Having completed the required directives, in August 2009, the 
RO issued an SSOC and, subsequently, returned the case to the 
Board.  As such, the Board finds that the provisions of the 
Board's January 2008 remand have been complied with 
sufficiently and will now proceed with its review of the 
appeal.  Cf. Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The medical evidence of record does not show a 
gastrointestinal disorder due to an undiagnosed illness; the 
only medical opinion on the matter weighs against the 
Veteran's claim for service connection on that basis.  

2.  The medical evidence does not show a right knee 
disability due to an undiagnosed illness; the only medical 
opinion on the matter weighs against the Veteran's claim for 
service connection on that basis.  


CONCLUSIONS OF LAW

1.  Service connection for a claimed gastrointestinal 
disorder due to an undiagnosed illness is not warranted.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2009).

2.  Service connection for a claimed right knee disorder due 
to an undiagnosed illness is not warranted.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of these claims.  The 
VA has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA.

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that, in a May 2008 notice letter, the 
Veteran was informed about the information and evidence not 
of record that was necessary to substantiate his claims; the 
information and evidence that the VA would seek to provide; 
the information and evidence the claimant was expected to 
provide; the information required by Dingess; and specific 
information regarding a claim for service connection due to 
an undiagnosed illness.  However, this notice was issued 
after the July 2002 rating decision from which the Veteran's 
claims arise. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of the 
aforementioned notice letter, the AMC re-adjudicated the 
appellant's claims, as demonstrated by the August 2009 
Supplemental Statement of the Case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing a fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect); 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III) (holding that a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a re-adjudication decision).  As the 
SSOC complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
re-adjudication decision.  Accordingly, the provision of 
adequate notice followed by a re-adjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II).  
In addition, the appellant has not alleged prejudicial error 
with respect to the content or timing of the VCAA notice that 
has been provided.  He has been represented by an accredited 
service organization throughout this appeal and, through his 
representative, has demonstrated he is aware of the 
information and evidence not of record that was necessary to 
substantiate his claims on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence he was expected to provide.  Under 
such circumstances, any error with respect to the timing of 
the notice is harmless.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) regarding the rule of prejudicial error.

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  The record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claims.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's service and VA treatment 
records to assist him with his claims.  Additionally, in May 
2009, the RO afforded the Veteran VA medical examinations, 
which were thorough in nature and included opinions regarding 
whether the Veteran's claimed disorders were caused by an 
undiagnosed illness.  The examiners specifically concluded 
that the Veteran did not have a gastrointestinal disorder or 
a right knee disorder due to an undiagnosed illness.  Under 
these circumstances, there is no further duty to provide a 
medical examination or opinion.  38 U.S.C.A. §§ 1117, 5103A 
(d); 38 C.F.R. §§ 3.159(c) (4), 3.317 (2009).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II.  Service Connection Due to an Undiagnosed Illness

a.  Factual Background.  It is the veteran's primary 
contention that he developed gastrointestinal and right knee 
disorders due to undiagnosed illnesses, contracted during 
service in the Persian Gulf.

Service treatment records show that the Veteran sought and 
received medical assistance in March 1980 for complaints of 
stomach cramps of three days' duration.  The assessment was 
gastroenteritis.  He was again seen in August 1983 for 
complaints of stomach cramps, nausea, and diarrhea that had 
lasted four days and then stopped.  The assessment was 
gastritis. In December 1986, he complained of a one-day 
history of pain in the right upper quadrant of his abdomen; 
the assessment was epigastric reflux.  Outpatient treatment 
was received in January 1992 for a complaint of right knee 
pain lasting two days, without any reported preceding injury 
or strain.  On objective examination, there was no crepitus, 
positive drawer sign, instability of the lateral and 
collateral ligaments, or bulge of thrombotic thrombocytopenic 
purpura.  No erythema or increase in temperature was in 
evidence.  The assessments were of a right knee ligament 
strain and rule out a Baker's cyst.

A separation medical examination conducted in August 1985 and 
an enlistment medical evaluation in November 1985 were 
negative for pertinent complaints, findings, or diagnoses.  
The same is true with respect to medical examinations 
undertaken by the service department in June and September 
1991.  Moreover, no complaints involving the right knee or 
gastrointestinal system were noted on a medical examination 
by the service department in October 1992.  On a separation 
medical evaluation in April 1995, there was no showing of 
complaints or findings referable to a right knee or 
gastrointestinal disorder.

Following the Veteran's discharge from service, he was 
afforded initial VA medical examinations in November 1998, 
findings from which yielded diagnoses of a history of knee 
strain, with normal X-ray; small duodenal ulcer; and no 
evidence of epigastric reflux on X-ray.  Regarding the 
gastrointestinal system, it was noted that plain films of the 
abdomen showed normal soft tissue outlines, while barium and 
air contrast views revealed no gastroesophageal reflux or 
enlarged gastric rugae.  A possible small conical niche in 
the posteroinferior wall of the duodenal cap was seen, but 
only in the anterior oblique position; the radiological 
impression was of a possible small duodenal ulcer.  As for 
the right knee, X-rays were interpreted by a radiologist to 
be normal and there was no clinical abnormality of the right 
knee other than a showing of right knee pain and a reduction 
in flexion to 110 degrees.

Outpatient medical treatment was received by the Veteran in 
October 2003 and May 2004 for complaints of right knee pain.  
On objective examination on each occasion, range of motion of 
the right knee was normal and there was no gross abnormality, 
inclusive of tenderness, in evidence.  The assessment in each 
instance was of right knee pain.

In a December 2003 statement, the Veteran reported that he 
developed disorders during service.  Without specifying which 
disorders, he further indicted that some disorders did not 
bother him until after the Gulf War.  

VA medical examinations performed in July 2003 and November 
2004 with respect to unrelated disabilities were negative for 
any findings indicative of a right knee or gastrointestinal 
disorder.

In a May 2009 VA Gulf War guidelines examination report, the 
Veteran reportedly stated that, during his 16 years of 
service, he served as a cook on a ship for 12 of those years.  
In 1990, he was serving aboard a hospital ship, the USS 
Mercy, deployed to the Persian Gulf during Operation Desert 
Shield.  During that time, the ship remained in the Arabian 
Sea, at times in port in Bahrain and Saudi Arabia.  The 
Veteran was never deployed to Kuwait and was not in combat.  
He indicated that the only time he went ashore was on 
liberty.  He did not recall ever seeing a smoke canopy or 
hearing any combat related noise.  He remembered that, as a 
hospital ship, his vessel received casualties.  However, his 
position onboard ship did not entail any contact with the 
wounded or ill service members.  He recalled that, during 
service, he had gastroenteritis and, while stationed in the 
Philippines, he was told that he had dysentery, possibly 
amebic dysentery.  He stated that, after leaving service, he 
developed a sensitivity to spicy foods, which would cause him 
nausea.  At times, he also had acid reflux and heartburn.  He 
stated that, prior to entering service, he was able to 
tolerate milk.  However, after various episodes of 
gastroenteritis during service, he was no longer able to 
drink milk without developed diarrhea.  He reported having 
episodes of increased gas production manifested by flatus.  
He did not take any products for his gastrointestinal 
symptoms, but controlled the disorder by diet (i.e. avoiding 
spicy foods and milk products).  

The examiner reviewed the Veteran's claims file, noting 
treatment for gastrointestinal disorders during service  in 
1980, 1983, and 1986.  After a physical examination and an 
interview, the examiner stated that the Veteran was not 
exposed to battlefield conditions during the Persian Gulf War 
and was not in the area in which combat was taking place or 
chemicals or burning oil fields created environmental 
contamination.  He noted that the Veteran did not relate his 
gastrointestinal complaints to his experiences during the 
Persian Gulf War; and that the symptoms had, in fact, 
preceded that conflict.  As such, the examiner found no 
gastrointestinal undiagnosed illnesses that were apparent in 
his history or upon physical examination.  

In an additional May 2009 VA Gulf War examination, the 
Veteran reportedly indicated that he had intermittent 
swelling, grinding, popping, and chronic pain in his right 
knee.  He indicated that the swelling was not "major" and 
that he did not have any mechanical instability or mechanical 
locking.  

In reviewing the claims file, the examiner noted that May 
2004 X-rays showed minimal synovial thickening.  Upon 
physical examination, the examiner noted that the Veteran 
walked at a slow pace with a slight antalgic component on the 
right.  However, he was able to walk on his heels as well as 
his tiptoes.  As he stood, the examiner noted normal lumbar 
lordosis.  Upon examination of the knee, the examiner noted 
that the knee appeared normal, with no swelling, redness, 
puffiness, or any other deformity.  He reported no obvious 
osteophytosis or joint effusion.  Thigh muscles were normal.  
The range of motion of the right knee was from 0 to 140 
degrees of flexion and similar to the opposite side.  The 
Veteran expressed pain during range of motion testing.  
Patellar crepitus was slightly positive.  Joint line 
tenderness, anterior drawer sign, posterior drawer sign, 
Lachman, and McMurray tests were negative.  Motor strength of 
the quadriceps and hamstrings were normal.  There was no 
subluxation of the right knee.  May 2009 knee X-rays 
indicated no degenerative changes.  The examiner diagnosed, 
in part, chronic right knee pain due to synovial thickening 
and patellofemoral syndrome.  

Prior to writing his conclusion, the examiner reported that 
the service treatment records did not include any reference 
to treatment of a right knee disorder.  In the absence of any 
such reference, he stated that it would be mere speculation 
on his part as to any connection between the Veteran's right 
knee condition and the Veteran's service.  However, he stated 
that the Veteran did not have any undiagnosed Persian Gulf 
illnesses.  

b.  Law and Regulations.  Service connection may be granted 
for disability due to disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection also may be granted 
for any injury initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the injury was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be established for a Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi-symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, the VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

c.  Analysis.  Because the Veteran served in the Arabian Sea 
after August 2, 1990, he meets the definition of a Gulf War 
Veteran.  The Veteran's service qualifies him for the 
presumptions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  
However, the Board finds that the preponderance of the 
evidence weighs against granting the claims for service 
connection for a gastrointestinal or right knee disorder due 
to an undiagnosed illness.  

The Veteran's history of gastrointestinal and right knee 
symptoms has been considered.  However, there is no medical 
evidence of the claimed undiagnosed illnesses.  Following the 
most recent May 2009 VA medical examinations, the respective 
examiners diagnosed gastroesophageal reflux disorder, lactose 
intolerance, and chronic right knee pain due to synovial 
thickening and patellofemoral syndrome.  Both examiners 
specifically concluded in their reports that the Veteran did 
not have any gastrointestinal or right knee disorders due to 
an undiagnosed illness.  The Board notes that each examiner 
came to their respective conclusion after a review of the 
claims file, an interview, and a physical examination.  See 
Prejean v. West, 13 Vet. 444, 448 (2000); Nieves-Rodriquez v. 
Peake, 22 Vet. App. 295 (2008) (indicating that the Board may 
assign probative value to a medical opinion based upon the 
review of the claims file and the methodology used in 
arriving at a conclusion).  As there is no competent medical 
opinion of record to refute the VA examiner's conclusions, 
the Board finds that the Veteran's gastrointestinal and right 
knee disorders are each attributed to a known diagnosis.  As 
such, the Board finds that the preponderance of evidence 
weighs against the Veteran's claims for service connection 
due to an undiagnosed illness.  38 U.S.C.A. § 1117(g); 38 
C.F.R. § 3.317(b).

The Board has considered the Veteran's assertions that his 
right knee and gastrointestinal disorders are due to 
undiagnosed illnesses.  He is competent to report what comes 
to him through his senses, to include right knee pain and 
gastrointestinal distress.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, he has not been shown to possess the 
requisite medical training or credentials needed to render a 
competent opinion as to the etiology of any of his 
gastrointestinal or right knee symptoms.  Accordingly, his 
lay opinion on the etiology of his symptoms lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Veteran's history of intermittent 
gastrointestinal and right knee symptoms since service is 
evidence of continuity of symptomatology and, as noted above, 
in the case of claims based on undiagnosed illness, there is 
no requirement that there be competent evidence of a nexus 
between the claimed illness and service.  See Gutierrez v. 
Principi, 19 Vet. App. 1, 8-9 (2004).  However, the only 
medical opinions of record weigh against the claim that he 
has undiagnosed right knee and gastrointestinal illnesses.  
As the record of evidence also contains competent diagnoses 
for the Veteran's gastrointestinal and right knee disorders, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for right 
knee and gastrointestinal disorders due to alleged 
undiagnosed illnesses.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable and the 
Veteran's appeal must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).Ortiz, supra; Gilbert, supra.


ORDER

Entitlement to service connection for a gastrointestinal 
disorder due to an undiagnosed illness is denied.

Entitlement to service connection for a right knee disorder 
due to an undiagnosed illness is denied.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


